Citation Nr: 1748793	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-02 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1990 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded this appeal for additional development in January 2017.

A personal hearing was conducted between the Veteran and undersigned in July 2016.  A transcript is associated with the record.

The issue of reopening the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Lateral instability of the Veteran's left knee was no more than slight.  There was no dislocation or removal of semilunar cartilage.  Extension was not limited to 5 degrees or greater, and flexion was not limited to 60 degrees or fewer prior to March 27, 2017.

2. Flexion of the left knee was limited to 55 degrees from March 27, 2017.

3. Osteoarthritis of the left knee caused a noncompensable decrease in range of motion due to pain from March 27, 2017.

4. The Veteran's service-connected disabilities do not preclude substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 to 5261.

2. The criteria for a 10 percent rating for osteoarthritis of the left knee from March 27, 2017 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5003.

3. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in January 2017 for additional development.  That included obtaining a VA examination and sending the Veteran a VA 21-8940 form.  There has been substantial compliance with those instructions.  In that regard, it is noted that the Veteran did not provide an updated VA 21-8940 form.

The Veteran has not raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Diagnostic Code 5003 addresses degenerative arthritis.  Under that code, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.
The Veteran's left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, a 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is not entitled to a rating in excess of 10 percent for his left knee disability based on instability.  At the June 2010 VA examination, extension of the left knee was normal and flexion of the left knee was limited to 105 degrees.  Following repetitive motion testing, extension was normal and flexion was limited to 114 degrees.  There was objective evidence of pain and tenderness upon initial and repetitive motion testing, but no fatigue, weakness, lack of endurance, or incoordination.  Imaging of the left knee in June 2010 diagnosed a tiny spur off the superior patella, but otherwise noted a normal knee.

At the May 2013 VA examination, extension of the left knee was normal with no objective evidence of painful motion.  Flexion was limited to 50 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive motion testing, extension was normal and flexion was limited to 30 degrees.  The examiner noted tenderness, less movement than normal, weakened movement, excess fatigability, incoordination, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner remarked that the Veteran's decrease in range of motion compared to his previous exam was more likely as not related to non-service-connected multiple-sclerosis muscle weakness.  In addition, the examiner did not find X-ray evidence of patellar subluxation, but diagnosed osteoarthritis in both knees as of 2011.
At the September 2015 VA examination, extension of the left knee was from 120 to 0 degrees and flexion was from 0 to 120 degrees.  There was objective evidence of pain, but no additional functional loss or range of motion following repetitive motion testing.  No recurrent subluxation or lateral instability was noted, and joint stability testing was normal.  The examiner noted a meniscal tear of the left knee.

At the March 2017 VA examination, extension of the left knee was from 55 to 0 degrees and flexion was from 0 to 55 degrees.  There was objective evidence of pain, but no additional functional loss or range of motion following repetitive motion testing.  The examiner found no subluxation or instability in the left knee, and joint stability testing was normal.  X-ray imaging conducted in June 2016 showed minimal patellofemoral joint space narrowing and osteoarthritis progression.

The objective medical evidence does not show moderate or severe recurrent subluxation or lateral instability required for a higher rating under Diagnostic Code 5257.  The Board acknowledges the lay reports of left knee instability, buckling, and locking.  See July 2016 Hearing Transcript.  The Veteran and other lay persons are competent to report such symptomology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, these reports, considered with the other evidence of record, do not support the assignment of a higher rating.  Although VA treatment records do note that the Veteran uses a cane and has fallen in the past, VA examinations reflect normal joint stability testing.  Moreover, at the July 2016 hearing, the Veteran stated that he had not fallen in the past month and that instances of buckling occurred "sometimes."  Such does not suggest moderate or severe lateral instability.  

Nevertheless, flexion of the left knee was limited to 55 degrees at the March 2017 examination, which supports a separate noncompensable rating under Diagnostic Code 5260.  See VAOPGCPREC 9-04 (holding that separate ratings under Diagnostic Code 5260 for limitation of flexion of the knee and Diagnostic Code 5261 for limitation of extension of the knee may be assigned).  As extension was not limited to 5 degrees or greater, the assignment of a separate rating under Diagnostic Code 5261 is not warranted.
The Board recognizes the results of the March 2013 VA examination, which showed significantly decreased flexion of the left knee.  However, the examiner noted the significant divergence from previous testing and attributed the difference to the Veteran's multiple sclerosis, which is not service connected.  Range of motion testing conducted within this period in January 2012 measured full range of motion in the knees, which also weighs against a finding that the Veteran's disability picture warrants a higher rating for limitation of flexion based on the results of the March 2013 examination.  See January 2016 CAPRI Records.

With respect to osteoarthritis, the March 2017 VA examiner diagnosed osteoarthritis of the left knee based on imaging conducted in June 2016.  The examiner also diagnosed left knee strain, and it is unclear whether the noncompensable limited range of motion is solely attributable to osteoarthritis.  Granting the Veteran the benefit of the doubt, the Board finds that he is entitled to a 10 percent rating for osteoarthritis with noncompensable limited range of motion due to pain under Diagnostic Code 5003.  However, because the noncompensable separate rating under Diagnostic Code 5261 cannot be combined with the 10 percent rating under Diagnostic Code 5003, the Board will grant the higher rating under the latter code.  See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided). 

The Board acknowledges that there was an earlier diagnosis of osteoarthritis in both knees by the May 2013 VA examiner based on imaging conducted in June 2011.  Nonetheless, the Veteran is not service connected for a right knee disability and did not have limited range of motion that qualified for a rating under Diagnostic Codes 5260 or 5261.  Therefore, he is not entitled to a rating under Diagnostic Code 5003 prior to March 2017.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 5258 and 5259.  Although the September 2015 examination noted a meniscal tear, there was no indication of removed or dislocated semilunar cartilage in that examination or any other.  The RO has assigned a separate rating for a left knee scar under Diagnostic Code 7805.  A higher rating under an alternative diagnostic code is therefore not supported.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the lay statements describing the Veteran's left knee symptomology and his reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran is service connected for bilateral hearing loss rated 40 percent disabling, fibromyalgia rated 40 percent disabling, chondromalacia patella of the left knee rated 10 percent disabling, osteoarthritis of the left knee rated 10 percent disabling, tinnitus rated 10 percent disabling, and noncompensable scar of the left knee.  His combined rating was 10 percent from April 2010, 50 percent from July 2011, and 70 percent from May 2015.  Thus, he meets the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether his service-connected disabilities preclude substantially gainful employment.

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected left knee and fibromyalgia disabilities, although he has also attributed his claim of unemployability to non-service-connected PTSD, atopic dermatitis, multiple sclerosis, diabetes, and Gulf War syndrome.  See March 2014 VA 21-8940 Form.  He has a high school diploma and some community college education.

The Veteran has been employed part-time at a government agency as a receptionist since August 2011.  See July 2016 Hearing Testimony.  Based on the information in his Social Security Administration (SSA) records, his previous employment was as a service agent at a car rental agency.  He stated that his current employer has made a variety of accommodations to permit him to work 20 hours per week, such as flexible scheduling, allowing him to sit and stand, and permitting him to wear tennis shoes to work.  He testified that he is unable to work full-time due to fatigue and pain from fibromyalgia, multiple sclerosis, and PTSD, and that his employer may limit his employment to prevent him from acting inappropriately with clients.

The Veteran is not entitled to TDIU.  He has gainful part-time employment with a government agency and earns $8.50 per hour.  His reported inability to work full-time due to fatigue, pain, and interpersonal problems appears to be attributable in significant part to non-service-connected conditions.  He has not reported performance problems at his current employment.  A report from his prior employer noted no performance problems or accommodations, with the exception of one instance in which the Veteran said that he could not work; in fact, the employer was unaware that he suffered from a disability.  See June 2015 SSA Records.  Despite the Veteran's complaints of left knee pain and being unable to stand for more than five or six minutes at a time, he appears capable of performing his work.

Moreover, multiple VA examinations failed to find total occupational impairment.  The June 2010 examiner noted a mild to moderate impact from the Veteran's left knee disability, while the May 2013 examiner noted an increase in chronic knee pain with standing and walking.  The March 2017 examiner found limitations on the Veteran's ability to run, lift, squat, carry, and concentrate.  May 2013 and July 2015 examinations noted some hearing difficulty, and examinations in June 2013 and July 2015 indicated that the Veteran could not perform physical work.  In spite of these limitations, the Veteran's service-connected disabilities have not been found to preclude all employment, and his current employment in a sedentary position weighs against a finding that he is totally occupationally impaired due to a single or combination of service-connected disabilities. 

Consideration has been given to the Veteran's statements that his employer has made considerable accommodations to permit him to work, which raises the question of whether the Veteran is in protected employment.  The Court recently determined in Cantrell v. Shulkin, 28 Vet. App. 382 (2017) that "VA's failure to define employment 'in a protected environment' or to otherwise specify the factors that adjudicators should consider in making that determination frustrates judicial review of that issue because the Court is unable to meaningfully assess the propriety of the Board's reliance on the factors it cited in this case."  However, without delving into the question of whether VA might issue new regulations that would provide such a definition or without making its own attempt to discern a standard from the current law, regulations, and precedents, the Board notes that the Veteran has failed to provide crucial evidence necessary to deciding the "protected environment" question.  Specifically, as indicated, the Veteran did not complete and submit an updated VA Form 21-8940.

In the context of the present appeal, the Board finds that the Veteran's failure to complete and submit an updated 21-8940 frustrates its ability to make any determination on the TDIU issue, to include the question of whether his current employment constitutes a protected environment.  Such leaves the Board with little choice but to deny his claim for TDIU.


ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee is denied.

Entitlement to a 10 percent rating for osteoarthritis of the left knee from March 27, 2017 is granted.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


